 



Exhibit 10.4

 

CONTROL AGREEMENT

 

CONTROL AGREEMENT, dated as of _October 3, 2018__, by and among Super Crypto
Mining, Inc. (the “Borrower”), ALPPS LLC, as lender and as collateral agent (the
“First Lien Creditor” and “Collateral Agent”) respectively) under the
Intercreditor Agreement, dated as of the date hereof, by and among the parties
hereto (the “Intercreditor Agreement”), and Dominion Capital LLC, as Second Lien
Creditor (as defined in the Intercreditor Agreement).

 

W i t n e s s e t h:

 

Whereas, pursuant to the Loan Agreement dated as of the date hereof (as the same
may be modified from time to time, the “Loan Agreement”) between the Borrower
and the First Lien Creditor, the First Lien Creditor has agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, pursuant to the Security Agreement dated as of the date hereof (as the
same may be modified from time to time, the “Security Agreement”) between the
Borrower and the First Lien Creditor, the Borrower, as collateral security for
its Obligations under the Loan Documents, granted to First Lien Creditor for the
benefit of the Secured Parties (as defined therein) a Lien on and security
interest in all of its right, title, and interest in, to, and under the
Collateral (as defined therein), including the Blockchain Assets (as defined
below);

 

WHEREAS, the Second Lien Creditor has extended credit to DPW Holdings, Inc., a
Delaware corporation (the “Parent Company”) from which the Debtor and the Parent
Company have benefitted and that is secured in part by all of the assets of the
Parent Company and certain of its subsidiaries, pursuant to a Securities
Purchase Agreement dated May 15, 2018 (the “May Agreement”) and other
Transaction Documents (as defined in the May Agreement), including a Security
and Pledge Agreement, made as of May 15, 2018, among the Parent Company, the
Borrower for the benefit of the Second Lien Creditor and other secured parties
(the “Second Lien Security Agreement”) that also grants to the Second Lien
Creditor a security interest in, to, and under the Collateral (as defined
therein), including the Blockchain Assets (as defined below);

 

WHEREAS, the parties hereto, have entered into the Intercreditor Agreement to
ensure that the Second Lien Creditor subordinates its Lien in the Collateral to
the Lien of the First Lien Creditor; and

 

Whereas, it is a condition precedent to the obligation of the First Lien
Creditor to make extensions of credit to the Borrower under the Loan Agreement
that the Borrower shall have executed and delivered this Agreement to the First
Lien Creditor and Second Lien Creditor.

 

Now, therefore, in consideration of the premises, the parties hereto agree as
follows:

 

1.            Definitions.

 

(a)       Capitalized terms used herein without definition are used as defined
in the Intercreditor Agreement or, if not defined therein, in the Loan
Agreement.

 

(b)       The following terms shall have the following meanings:

 

“Agreement” means this Control Agreement.

 

“Blockchain Assets” means the blockchain assets described on Schedule I of the
Loan Agreement and all other blockchain assets stored in the Wallet under the
Borrower’s address.

  



 [altlendinglogo_footer.jpg] 

 

 

“Proceeds” means “proceeds” as such term is defined in section 9-102 of the UCC
and, in any event, shall include, without limitation, all dividends or other
income from the Collateral, collections thereon or distributions with respect
thereto. Without limiting the generality of the foregoing, the term “Proceeds”
includes whatever is receivable or received when Blockchain Assets or their
proceeds are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to Borrower from time to time with respect to any of the
Blockchain Assets or any new Blockchain Assets received as a result of the
creation of a fork in the blockchain.

 

(c)       The following term has the meanings given to such term in the UCC and
terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC (such meanings to be equally applicable to
both the singular and plural forms of the terms defined): “control.”

 

(d)       Certain Other Terms. The meanings given to terms defined herein shall
be equally applicable to both the singular and plural forms of such terms. The
terms “herein,” “hereof” and similar terms refer to this Agreement as a whole
and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Article, Section or clause refer to the
appropriate Annex to, or Article, Section or clause in this Agreement. Where the
context requires, provisions relating to any Collateral when used in relation to
the Borrower shall refer to the Collateral or any relevant part thereof.

 

(e)       Section 8.16 (Interpretation) of the Loan Agreement is applicable to
this Agreement to the same extent it is applicable to the Loan Agreement.

 

2.            Security Interest. Pursuant to the Security Agreement, the
Borrower has granted to the Secured Parties security interests in the Collateral
not subject to any other Lien that constitutes valid and continuing perfected
first and second-priority security interests in favor of the Secured Parties.
The Liens of the Creditors have the priority set forth in the Intercreditor
Agreement.

 

3.            Control. Subject to the terms and conditions hereof, the First
Lien Creditor and Collateral Agent hereby agrees that, for as long as any First
Lien Obligation shall remain outstanding, it will have title to and, under the
UCC, possession of the Collateral, including for purposes of perfecting its
Liens under UCC Section 9-313. Subject to the terms and conditions hereof and
subject to the payment in full of the First Lien Obligations, the parties hereto
hereby agrees that, for as long as any Second Lien Obligation shall remain
outstanding, the Collateral Agent will have title to and, under the UCC,
possession of the Collateral for the benefit of the Second Lien Creditor,
including for purposes of perfecting its Liens under UCC Section 9-313.

 

4.            Delivery of Blockchain Assets, Perfection of Security Interest,
and Further Assurances.

 

(a)       The Collateral Agent has issued a unique address to the Borrower and
has provided instructions to the Borrower on how to use that address to transfer
the Collateral to the Wallet owned by the First Lien Creditor. All Collateral of
the Borrower will be identified using that address. Concurrently with the
execution and delivery of this Agreement and the Loan Agreement, the Borrower
shall transfer all of the Blockchain Assets to the First Lien Creditor into the
Wallet of the Collateral Agent and under the unique address assigned to the
Borrower. Each of the Secured Parties and the Borrower acknowledge that the
deposit of the Blockchain Assets pursuant to this Section 4(a) is not a transfer
of the title of such Blockchain Assets, but rather is solely for the purposes of
the Secured Parties gaining control of the Blockchain Assets included in the
Collateral for UCC purposes.

 



 [altlendinglogo_footer.jpg]Page |2 

 

 

(b)       The Borrower shall, from time to time, as may be required by any
Secured Party with respect to the Collateral, immediately take all actions as
may be requested by such Secured Party to perfect the security interest of any
Secured Party in the Collateral, including, if applicable, with respect to all
Collateral over which control may be obtained within the meaning of sections
8-106, 9-104, 9-105, 9-106 and 9-107 of the UCC, as applicable, the Borrower
shall immediately take all actions as may be requested from time to time by any
Secured Party so that control of such Collateral is obtained and at all times
held by the Secured Parties. All of the foregoing shall be at the sole cost and
expense of the Borrower.

  

5.            Covenants. As long as any Obligations shall remain outstanding:

 

(a)       The Controlling Creditor has full control over the Collateral and may
dispose of it without any notice from the Borrower and the Collateral Agent may
do the same in accordance with the provisions of the Intercreditor Agreement.
The Borrower shall, at its own expense, take all actions required on its part
for each Secured Party to have control (as defined in sections 8-106, 9-104,
9-105, 9-106 and 9-107 of the UCC, as applicable) over all Collateral with
respect to which such control may be obtained pursuant to the UCC.

 

(b)       No Person other than the Secured Parties have control or possession of
all or any part of the Collateral and the Borrower shall not grant control over
any other Person over any part of the Collateral. Accordingly, the Borrower
acknowledges and agrees that the First Lien Creditor and Collateral Agent shall
not follow the instructions of any other Person (including the Borrower) with
respect to the Collateral.

 

(c)       The Borrower agrees that the First Lien Creditor may transfer the
Collateral, without prior notice to the Borrower, upon determination by the
First Lien Creditor that an Event of Default exists under the Loan Agreement
authorizing such transfer, including, inter alia, the LTV Ratio exceeding the
Liquidation Percentage. The Borrower understands and agrees that (w) the value
of the Collateral is highly volatile so that, if the LTV Ratio of any Loan
equals or exceeds the Liquidation Percentage for such Loan or if any other Event
of Default occurs, the First Lien Creditor may sell all Collateral of the
Borrower held by the First Lien Creditor immediately and without prior notice to
the Borrower, (x) any transfer of Collateral, either to or from the Borrower or
other parties, results in transfer fees (such as mining fees, etc.) and that
such transfer fees are the responsibility of the Borrower and are typically
deducted directly from such Collateral and reduce its value, so that, even if
the Borrower pays all Obligations in full in cash, the Collateral returned to
the Borrower shall be reduced by such transfer fees, (y) it may not be possible
to sell at the price shown in the Valuation Index at the time of the sale due to
market conditions and to the time necessary to complete all steps to sell the
Collateral and (z) the First Lien Creditor will use its judgment to make choices
to obtain what it feels is the best price for the Collateral to get the
Obligations repaid and that these choices do not necessarily reflect the choices
the Borrower would have made to obtain the best value for the Collateral as a
whole.

 

6.            Secured Parties Appointed Attorneys-in-Fact. The Borrower hereby
appoints each Secured Party the Borrower’s attorney-in-fact, with full authority
in the place and stead of the Borrower and in the name of the Borrower or
otherwise, from time to time in the such Secured Party’s discretion to take any
action and to execute any instrument which such Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement (but the such Secured
Party shall not be obligated to and shall have no liability to the Borrower or
any third party for failure to do so or take action). This appointment, being
coupled with an interest, shall be irrevocable. The Borrower hereby ratifies all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

 



 [altlendinglogo_footer.jpg]Page |3 

 

 

7.            Secured Parties May Perform. If the Borrower fails to perform any
obligation contained in this Agreement, each Secured Party, subject to the
Intercreditor Agreement, may itself perform, or cause performance of, such
obligation, and the expenses of such Secured Party incurred in connection
therewith shall be payable by the Borrower; provided that no Secured Party shall
be required to perform or discharge any obligation of the Borrower.

 

8.            Reasonable Care. No Secured Party shall have any duty with respect
to the care and preservation of the Collateral beyond the exercise of reasonable
care. Each Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which such Secured
Party accords its own property, it being understood that no Secured Party shall
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not such Secured Party has or is deemed
to have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. No Secured Party
shall have any liability to the Borrower with respect to any loss or damage to
the Collateral resulting from any malicious software, hacking, or computer or
other digital viruses. Nothing set forth in this Agreement, including the
exercise by any Secured Party of any of the rights and remedies hereunder, shall
relieve the Borrower from the performance of any obligation on the Borrower’s
part to be performed or observed in respect of any of the Collateral.

 

9.            No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.2 of the Loan Agreement),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

 

10.          Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 8.1 of the Loan Agreement.

 

11.          Notices. All notices, requests and demands to or upon any Secured
Party or the Borrower hereunder shall be effected in the manner provided for the
Intercreditor Agreement; provided, however, that any such notice, request or
demand to or upon the Borrower shall be addressed to the Borrower’s notice
address set forth in such Intercreditor Agreement.

 

12.          Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of the Borrower and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that the
Borrower may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Secured Parties.

 

13.          Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by e-mail shall be as effective as delivery of a
manually executed counterpart hereof.

 



 [altlendinglogo_footer.jpg]Page |4 

 

 

14.          Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

15.          Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

16.          Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Affiliate or agent of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (B) acknowledges that it
and the other parties hereto have been induced to enter into this agreement by
the mutual waivers and certifications in this Section 21.

 

[SIGNATURE PAGE FOLLOWS]

 



 [altlendinglogo_footer.jpg]Page |5 

 



 

In witness whereof, the parties hereto have caused this Control Agreement to be
duly executed and delivered by their respective representatives thereunto duly
authorized as of the date first written above.

 

  Borrower:  Super Crypto Mining, Inc.,   as Borrower           By: /s/ Darren
Magot       Name: Darren Magot       Title: Chief Executive Officer            
ALPPS LLC,   as First Lien Creditor and Collateral Agent           By: /s/
Gennadiy Gurevich                 Name: Gennadiy Gurevich       Title: Chief
Investment Officer                 dominion capital llc,   as Second Lien
Creditor           By: /s/ Mikhail Gurevich                 Name: Mikhail
Gurevich       Title: Managing Member  

  

 [altlendinglogo_footer.jpg]    





 

 

